Citation Nr: 1045864	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for multiple joint and bone 
arthritis, to include arthritis of the right and left arms, 
shoulders, wrists, hands, hips, and legs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from July 1955 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for heart problems, residuals of valley fever, and 
arthritis of the arms, shoulders, wrists, legs, hips, and hands.

The Board remanded the claims in a November 2007 decision for 
further development.  At that time, the Board also referred the 
issue of reopening a previously denied claim of service 
connection for fibromyalgia to the RO for appropriate action; the 
Veteran had raised a new theory of entitlement for fibromyalgia, 
asserting it was a residual of valley fever.  

In a September 2009 decision, the Board granted the claim of 
service connection for residuals of valley fever, and remanded 
the heart and arthritis claims for further development.  The 
referral of the claim with regard to fibromyalgia was repeated.  
No action appears to have been taken with regard to this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay in resolution of 
the Veteran's claims, further remand is required for compliance 
with VA's duty to assist the veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The September 2009 Board remand directed that the Veteran be 
scheduled for examinations with "a cardiac specialist" and an 
"orthopedic specialist."  The examinations, performed in 
November 2009, were completed by Dr. Ronald C. Hamm, who 
indicates he is the Chief of Administrative Medicine at the West 
Los Angeles VA medical center.  There is no indication in the 
examination report or elsewhere in the file of his qualifications 
in cardiology or orthopedics, and a cursory search of VA 
personnel directories indicates he may be a general practitioner 
or a specialist in "family medicine."  The Board cannot find 
that VA has complied with the directives of the September 2009 
remand.  A remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further remand is therefore required.  On remand, VA may 
associate with the file sufficient information to establish Dr. 
Hamm's expertise and experience in the areas of cardiac and 
orthopedic medicine.  Regardless of official certificates or 
titles, a showing that the examiner possesses the experience or 
clinical training to qualify as a specialist for VA purposes can 
represent substantial compliance with the remand instructions.  
Substantial compliance is all that is required with VA remand 
orders, particularly when an explanation is offered for any 
variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

If VA cannot produce satisfactory documentation of Dr. Hamm's 
qualifications, examination with proper specialists will be 
required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the West Los Angeles VA medical center, as 
well as all associated clinics and any other 
VA facility identified by the Veteran or in 
the record.

2.  Contact Dr. Ronald C. Hamm and request 
that he describe his qualifications to 
perform cardiac and orthopedic examinations 
as a "specialist."  Evidence of Board 
certification in either area is sufficient, 
but also acceptable is evidence of clinical 
training, authorship of articles in either 
area, specialized training or coursework 
short of certifications, or very extensive 
experience with patients in either area.

3.  If Dr. Hamm cannot be held out as a 
specialist in cardiology, schedule the 
Veteran for a VA heart examination with a 
cardiac specialist.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should identify 
any currently diagnosed cardiac condition, 
and should opine as to whether it is at least 
as likely as not that any such condition is 
caused or aggravated by military service.  A 
complete rationale is required for all 
opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  If Dr. Hamm cannot be held out as a 
specialist in orthopedics, schedule the 
Veteran for a VA joints examination with 
an orthopedic specialist.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should 
identify any currently diagnosed condition of 
the bones and joints, with specific 
commentary on arthritis of the arms, 
shoulders, wrists, hands, hips, and legs.  
The examiner should opine as to whether it is 
at least as likely as not that any diagnosed  
condition is caused or aggravated by military 
service, to include consideration of whether 
joint and bone complaints are related to 
service connected valley fever.  A complete 
rationale is required for all opinions 
expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


